UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-8023


HOLMAN B. HENLEY, JR.,

                Petitioner - Appellant,

          v.

JEFFREY N. DILLMAN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cv-01437-LMB-TCB)


Submitted:   April 17, 2014                 Decided:   April 21, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Holman B. Henley, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Holman B. Henley, Jr., seeks to appeal the district

court’s    order     denying     relief    on    his   28    U.S.C.      § 2254    (2012)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                          See 28 U.S.C.

§ 2253(c)(1)(A) (2012).           A certificate of appealability will not

issue     absent     “a     substantial     showing         of    the    denial    of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,        537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                           Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Henley has not made the requisite showing.                         Accordingly, we

deny leave to proceed in forma pauperis, deny Henley’s motion

for a certificate of appealability, and dismiss the appeal.                             We

dispense     with        oral   argument    because         the    facts    and    legal



                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3